145 F.3d 1339
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.James A. McDANIELS, Petitioner-Appellant,v.Los Angeles COUNTY, Respondent-Appellee.
No. 97-55192.D.C. No. CV-96-05581-R-(BQR).
United States Court of Appeals, Ninth Circuit.
Submitted June 8, 1998**.Decided June 12, 1998.

Appeal from the United States District Court for the Central District of California Manuel L. Real, District Judge, Presiding.
Before REINHARDT, THOMPSON, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
James A. McDaniels, a California state prisoner, appeals pro se the district court's dismissal of his 42 U.S.C. § 1983 action for damages alleging violation of the due process and equal protection clauses of the Fourteenth Amendment.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review for abuse of discretion the district court's dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), see Trimble v. City of Santa Rosa, 49 F.3d 583, 584 (9th Cir.1995) (per curiam), and we vacate and remand.


3
Because McDaniels' challenge to the procedures by which he was committed to state prison rather than to the Youth Authority would necessarily implicate the validity of his sentence, the district court correctly determined that McDaniels' claim was not cognizable under § 1983.  See Edwards v. Balisok, 520 U.S. 641, 117 S.Ct. 1584, 1589, 137 L.Ed.2d 906 (1997).  The district court, however, was required to dismiss the complaint without prejudice because McDaniels may be able to reassert his § 1983 claim if he ever succeeds in invalidating his sentence.  See Trimble, 49 F.3d at 585.  Accordingly, we vacate the judgment of dismissal with prejudice and remand to the district court for entry of a judgment of dismissal without prejudice.  See id.


4
McDaniels' motion to dismiss his appeal without prejudice is denied.


5
VACATED and REMANDED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a); 9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3